Opinion by
Ekwall, J.
The case was submitted upon the official papers. From the collector’s memorandum it appeared that the duress certificate covering entry 813041 was filed subsequent to entry, and cited as the case pending on appeal to reappraisement “Entry No. 6523 — San Francisco — Appeal No. 01482,” whereas the correct entry number was 6532 and the appeal number 7232. Inasmuch as it has been held that duress certificates in order to be sufficient must be filed at the time of entry, the court found no error in the collector's finding in this case. (Ono Trading Co. v. United States, 23 C. C. P. A. 124, T. D. 47991, and Sabine Transportation Co. v. United States, 3. Cust. Ct. 286, C. D. 256, cited.) It was held that there was no proof that the mistake in the certificate filed was a clerical error. (McQuillan v. United States, 18 C. C. P. A. 215, T. D. 44401, cited.) The protest was therefore overruled.